DETAILED ACTION
Response to amendment filed 9/7/2022

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS INCLUDING A TRANSFER MEMBER WITH A ROTATABLE CONDUCTIVE SHAFT HAVING A VOID BETWEEN FIRST AND SECOND CONTACT PORTIONS CLOSER TO THE CENTER OF THE TRANSFER PORTION THAN THE END OF AN A4-SIZED SHEET.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. (JP2005062746A).
With respect to claim 1, Oba et al. disclose an image forming apparatus comprising: an image bearing member (e.g. item 11) configured to bear a toner image; and a transfer member (e.g. item 14) configured to transfer the toner image borne by the image bearing member (11) to a transfer material at a transfer portion which faces the image bearing member, the transfer member comprising a rotatable conductive shaft (e.g. item 21) and an elastic portion (e.g. item 22) which covers a periphery of the shaft (21), wherein, the shaft (21) includes a first contact portion (e.g. as shown below in fig. 4) and a second contact portion (e.g. as shown below in fig. 4), wherein, when the shaft (21) is viewed from a direction orthogonal to a rotation axis direction of the shaft, the first contact portion is in contact with the elastic portion (22) at an area from an end toward a center of the elastic portion (22) in the rotation axis direction (e.g. as shown below in fig. 4) and the second contact portion is in contact with the elastic portion (22) at an area closer to a center of the transfer portion than the first contact portion in the rotation axis direction (e.g. as shown below in fig. 4) wherein the end of the elastic portion (22) is provided to be closer to an end of the transfer portion than an end of an A4-sized transfer material (as discussed at least in paragraph(s) [0004], [0005] and/or [0006], and/or as shown at least in figs. 2, 3 and/or 4), wherein the first contact portion is provided to be closer to the end of the elastic portion (22) than the end portion of the A4-sized transfer material, wherein the transfer member (14) includes a void (e.g. groove(s) 23 and/or 23a/contact portion shown below in fig. 4) between the first contact portion and the second contact portion in the rotation axis direction, and wherein the void is arranged to extend to an area closer to the center of the transfer portion than the end of the A4-sized transfer material (as discussed at least in paragraph(s) [0004], [0005] and/or [0006], and/or as shown at least in figs. 2, 3 and/or 4).
    PNG
    media_image1.png
    541
    824
    media_image1.png
    Greyscale


With respect to claim 2, Oba et al. further disclose wherein the shaft (21) includes a concave portion (e.g. as shown above in fig. 4) formed between the first contact portion and the second contact portion which is concave in a radial direction of the shaft (21) so that the shaft (21) and the elastic portion (22) do not come into contact with each other, and the void is formed by the concave portion (as shown above at least by fig. 4).

With respect to claim 3, Oba et al. further disclose wherein the concave portion is formed continuously between the first contact portion and the second contact portion in the rotation axis direction (e.g. as shown above by fig. 4).

With respect to claim 4, Oba et al. further disclose wherein the shaft includes a plurality of concave portions (e.g. as shown below in fig. 4) which are concave in a radial direction of the shaft (21) between the first contact portion and the second contact portion in the rotation axis direction and the void includes a plurality of void portions formed by the plurality of concave portions (as shown below at least by fig. 4).

    PNG
    media_image2.png
    518
    824
    media_image2.png
    Greyscale

With respect to claim 5, Oba et al. further disclose wherein, in a case where an area from the end portion of the A4-sized transfer material to an end portion of the elastic portion in the rotation axis direction is defined as a non-sheet passing area (e.g. as shown above in fig. 4), and an area in which the A4-sized transfer material and the image bearing member come into contact with each other is defined as a sheet passing area (as discussed at least in paragraph(s) [0004], [0005] and/or [0006], and/or as shown at least in figs. 2, 3 and/or 4), a width of a void portion in the non-sheet passing area (e.g. fig. 4, item 23a) is larger than a width of a void portion in the sheet passing area (e.g. as shown above at least by fig. 4, item 23 in the sheet passing area).
With respect to claim 6, Oba et al. further disclose wherein, in a case where an area from the end portion of the A4-sized transfer material (as shown above in fig. 4) to an end portion of the elastic portion (22) in the rotation axis direction in which the image bearing member and the elastic portion come into contact with each other is defined as a non-sheet passing area (e.g. as shown above in fig. 4), and an area in which the A4-sized transfer material and the image bearing member come into contact with each other is defined as a sheet passing area (e.g. as shown above in fig. 4), the void (e.g. the third void/concave portion from the left) is continuously formed in the non-sheet passing area (as discussed at least in paragraph(s) [0004], [0005] and/or [0006], and/or as shown at least in figs. 2, 3 and/or 4).
With respect to claim 7, Oba et al. further disclose wherein the shaft (21) is viewed from the direction orthogonal to the rotation axis direction of the shaft (21), the void is arranged to be under the end of the A4-sized transfer material (as discussed at least in paragraph(s) [0004], [0005] and/or [0006], and/or as shown at least in figs. 2, 3 and/or 4).

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but are now moot in view of the new grounds of rejection necessitated by amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW